990 So. 2d 1258 (2008)
Joyce Bagley GRAHAM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4312.
District Court of Appeal of Florida, First District.
September 26, 2008.
Jack Behr, Public Defender, and Cheryl A. Gooden, Assistant Public Defender, Pensacola, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks a belated appeal of an order denying her motion requesting final disposition of a pending violation of probation proceeding. An order denying such a request is nonfinal and nonappealable. See McIntosh v. State, 959 So. 2d 1246 (Fla. 4th DCA 2007). Accordingly, the petition seeking belated appeal is denied.
BARFIELD, ALLEN, and THOMAS, JJ., concur.